Citation Nr: 1800493	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  08-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1986 to November 1986, May 1987 to July 1987, and February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A notice of disagreement was received in February 2010, and a statement of the case was issued in July 2010.  The Veteran perfected his appeal in September 2010.  

The Board notes that, although the Veteran's January 2008 claim specifically claimed service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnoses of record (depression and anxiety disorder, NOS), the Board has characterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran has not been formally diagnosed with PTSD, but has a diagnosis of, and treatment for, anxiety disorder, NOS, and there is conflicting evidence throughout the record regarding whether the Veteran has an active diagnosis of depression.  In addition, an August 2009 VA 21-4138 Statement in Support of Claim, the Veteran stated that he was advised by a VA doctor that his anxiety, memory loss, and irritability were part of his PTSD.  In these circumstances, it would be useful to examine the Veteran to ascertain whether any current psychiatric disorder may be linked to service.  

With respect to the Veteran's claim for service connection for a gastrointestinal disorder, the Board finds that claim is inextricably intertwined with his claim seeking service connection for an acquired psychiatric disability.  Therefore, its adjudication will be deferred.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all relevant clinical records from June 2010 to the present.  

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of his current psychiatric disability or disabilities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the record, the examiner should first delineate all current psychiatric disorders identified on examination.  

Second, for each disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to an in-service disease or injury.

If PTSD is diagnosed, the examiner should specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile military or terrorist activity.

An explanation for any opinion offered should be provided.

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



